Citation Nr: 1509291	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-36 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation greater than 60 percent for a vestibular disorder, to include vertigo and Meniere's syndrome, for the period prior to May 5, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969 and from November 1983 to January 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.  In April 2011, the Board remanded the case for further action by the originating agency.  

In a February 2014 Board decision, it was found that prior to May 5, 2011, the criteria for an initial evaluation of 60 percent for Meniere's disease were met.  For the period beginning May 5, 2011, the criteria for a 100 percent evaluation for the condition were met.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In a January 2015 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Vacatur and Remand.  The Board's decision as to the claim for a rating in excess of 60 percent prior to May 5, 2011, was vacated, and the claim was remanded to the Board.  The Order called for the claim to be remanded because the Board failed to discuss favorable evidence in the claims file and relied upon the absence of contemporaneous medical evidence in finding that the Veteran's December 2008 statement (regarding symptoms) was of less probative value than treatment records.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  



FINDING OF FACT

For the period December 28, 2006, to May 4, 2011, and giving the Veteran all benefit of the doubt, his Meniere's disease is manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent evaluation for Meniere's disease have been met from December 28, 2006, to May 4, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.87, Diagnostic Codes (DCs) 6204 and 6205 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by fully granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different DCs-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).  

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the Court as "staged" ratings.  Id. at 126.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Under DC 6204 a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  The maximum available rating, a 30 percent evaluation, will be assigned with dizziness and occasional staggering.  A note provides that hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87 (2014).  

Under DC 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A Note to DC 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder (DC 6204)), hearing impairment (38 C.F.R. § 4.85), and tinnitus (DC 6260), whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205 is inappropriate.  38 C.F.R. § 4.87 (2014).  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings so as to identify the disease and the disability therefrom, and coordination of rating with impairment of function.  38 C.F.R. § 4.21 (2014).  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  


Background

Outpatient treatment records from the VA Medical Centers in Muskogee and Oklahoma City show that post-service, the Veteran was referred to ear, nose, and throat (ENT) and neurology clinics in January 2006 for complaints of chronic dizziness and balance problems.  He underwent numerous tests, which ruled out vertigo due to an old brain injury, vertigo due to alcohol use, vertigo due to a peripheral vestibular disorder or hearing loss, or vertigo due to a heart or artery disability.  An exercise tolerance test (ETT) tilt table test showed dizziness with significant decrease in blood pressure.  Diagnosis was orthostatic hypotension could be primary (idiopathic) or related to venous statis; no suggestion of Meniere's at that time.  He was custom fitted with elastic stockings.  

The Veteran was afforded an examination for VA in June 2007, to determine whether his vertigo was due to a peripheral vestibular disorder and/or hearing loss.  During the examination, the Veteran had signs of staggering and cerebellar gait.  The examiner concluded that there was no peripheral vestibular disorder, and diagnosed vertigo, due to a central pathology.  It was recommended that he undergo a brain magnetic resonance imaging (MRI) and neurology consult.  

VA treatment records show that in December 2007, the Veteran was diagnosed with vertigo.  However, it was also noted that his history was suggestive of Meniere's, but review of MRI of the brain showed some vague asymmetry in the region of cerebellar pontile angle (CPA) on the left, just inferior to the left vestibule.  The Veteran was counseled about the findings and it was decided to treat the condition as Meniere's with low salt diet and hydrochlorothiazide (HCTZ).  It was also noted that a repeat MRI was possibly needed to further delineate the area in question.  Treatment records from February 2008 show that a neurology resident concluded that the Veteran's symptoms, which included an episode of vertigo, tinnitus, fullness usually in the left ear with hearing loss, appeared to be indicative of Meniere's disease.  In March 2008, the Veteran reported 3 to 4 episodes of symptoms a week, to include vertigo, nausea, vomiting, and aural fullness.  An MRI of the brain conducted that month revealed unremarkable internal auditory canals.  In May 2008, he reported vertigo episodes that occurred about twice weekly, lasting from a few minutes to a few hours.  It was noted that he had a normal ear examination and the VA physician concluded that the Veteran's symptom, including long-standing ill-defined dizziness, some aspects consistent with vertigo, were possibly due to an extra vestibular cause.  November 2008 records indicate that the Veteran had a history of Meniere's syndrome with videonystagmography (VNG) showing both peripheral and central pathology.  During a November 2008 ENT consultation, he was diagnosed with Meniere's syndrome of unknown etiology.  

In a January 2008 rating decision, the RO granted service connection for vertigo of unknown etiology. An evaluation of 30 percent was assigned, effective December 28, 2006. 

Social Security Administration (SSA) records indicate that the Veteran's medical records revealed that he had been diagnosed with several "severe" physical impairments, including Meniere's disease, causing chronic dizziness and headaches.

VA records show that when seen in April 2009, the Veteran reported that he continued to have 3 to 4 episodes where he felt that his head was spinning with nausea.  The symptoms could last up to 4 days.  

In accordance with the Board's April 2011 remand directives, the Veteran was afforded another VA examination in May 2011.  The examiner noted the Veteran's history of dizziness for more than ten years.  He also noted that the Veteran had undergone an extensive workup, including two MRIs of the brain, both reportedly normal, an ENG twice, one with inconclusive results due to medication effects, and the other unknown.  He also had electroencephalogram (EEG), echocardiogram (Echo) and Holter monitor tests, which showed no arrhythmia.  The Veteran also reported that he underwent vestibular therapy, but it was not successful in treating his symptoms.  His 2009 history of episodes with symptoms was again noted.  The examiner noted that a recent audiogram in November 2008 showed symmetric hearing loss and his past medical history was significant for hyperlipidemia.  The examiner diagnosed dizziness/vertigo, and opined that the Veteran's symptoms and examination were not suggestive of Meniere's disease.  His only explanation for the opinion was that a prior electronystagmogram (ENG) from Tulsa suggested a central cause.  

A July 2011 lab report from the Veteran's private physician, M.S., MD, indicated a diagnosis of Meniere's disease.  Private treatment records from R.K.D., MD, show that the Veteran was seen in August 2011 for evaluation of dizziness.  He complained at that time of recurrent vertigo attacks, 1-2 times a week, which lasted several hours and were incapacitating, with associated nausea and vomiting 50 percent of the time.  He also complained of fluctuating hearing loss in the left ear.  The diagnosis was "Rule out Meniere's syndrome, left ear," and he was directed to start Dyazide, B-12 injections, and a low salt diet, and to follow up in three months.  On follow-up in November 2011, the Veteran reported three attacks of vertigo in the previous week and one day of incapacitation, due to his vertigo.  He also reported that he continued to experience attacks of vertigo on a weekly basis and fluctuating hearing loss in the left ear.  The impression at that time was suspected Meniere's syndrome on the left, but the physician could not rule out bilateral Meniere's.  

Analysis

The Veteran seeks a higher initial evaluation for his disability, which he claims should be rated as Meniere's disease under DC 6205.  He is currently assigned a 30 percent evaluation for vertigo of unknown etiology, under DC 6204.  

Initially, it is noted that the evidence is in relative equipoise as to whether the Veteran's symptoms are indicative of vertigo or Meniere's disease.  As reflected above, however, the medical evidence reflects that a large proportion of his symptoms are thought to be due to Meniere's.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran does have a current diagnosis of Meniere's syndrome, and as such, his disability is better rated pursuant to DC 6205 for Meniere's syndrome.  As this DC is specifically for Meniere's syndrome, the Board finds that it would be inappropriate to rate the Veteran's disability under DC 6204 and also points out that a 30 percent rating is the maximum rating allowed under this DC in this case, as discussed below.  

As noted earlier, a 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating under DC 6205 is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait, occurring more than once weekly, with or without tinnitus.  The aforementioned evidence of record shows that throughout the pendency of the appeal, the Veteran has been found to have bilateral hearing loss and reported symptoms of tinnitus.  Furthermore, he has consistently complained of chronic dizziness and constant vertigo, and been noted during VA outpatient treatment, private treatment and on examination to have a cerebellar gait.  Moreover, the Veteran consistently reported experiencing severe attacks of vertigo 4-5 days per week throughout the appeal period, to include at the time of his December 2008 statement and at the time of May 2011 VA examination.  His episodes often lasted up to 4 days.  Based on the evidence of record and with resolution of all reasonable doubt in the Veteran's favor, the Veteran meets the criteria for a 100 percent rating for his Meniere's disease under DC 6205 for the period prior to May 5, 2011. 

In determining that a 100 percent rating is warranted under DC 6205, the Board has considered whether separately evaluating the Veteran's residuals of tinnitus, bilateral hearing loss, and peripheral vestibular weakness and vertigo would be more favorable to him and result in a higher overall rating.  See 38 C.F.R. § 4.87, DC 6205, Note (2014).  As reflected in the rating decisions of record, however, the Veteran is already in receipt of a maximum 10 percent rating for tinnitus.  38 C.F.R. § 4.87, DC 6260 (2014).  His bilateral hearing loss disability would result in a noncompensable rating.  38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).  The Veteran is also already in receipt of a maximum 30 percent rating for peripheral vestibular weakness and vertigo.  38 C.F.R. § 4.87, DC 6204 (2014).  Clearly, the combined rating of the Veteran's symptoms directly attributable to his Meniere's disease rated separately would be less than the single 100 percent rating assigned above under DC 6205.  


A TDIU Prior to December 28, 2006

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  
Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has reported that he has been unemployable due to his service-connected disabilities, which include knee disabilities, a back disability, a neck disability, an ankle disability, depression, and Meniere's disease, since July 1, 1996.  Prior to the favorable determination reached above, the Veteran had a combined disability rating of 70 percent, with at least one disability rated at 40 percent as of December 28, 2006.  Therefore, he met the schedular criteria for a TDIU as of that date.  The record reflects that he last worked in December 2007, and he filed his claim for a TDIU in February 2009.  In a June 2009 rating decision, the RO granted entitlement to a TDIU as of December 18, 2008.  The Veteran did not appeal this decision or in any way express disagreement with the effective date assigned.  Of note, as a result of the decision above, the Veteran's combined disability rating has been 100 percent since December 28, 2006, a greater benefit than TDIU.  Therefore, the Board finds that further consideration of entitlement to TDIU prior to December 28, 2006, is not required in conjunction with this claim.  

						(CONTINUED ON NEXT PAGE)

ORDER

For the period December 28, 2006, to May 4, 2011, the criteria for an initial 100 percent evaluation for Meniere's disease have been met, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


